                 Case 19-12748-LSS         Doc 290     Filed 02/14/20    Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
    In re
                                                               Case No. 19-12748 (LSS)
    MELINTA THERAPEUTICS, INC., et al.,
                                                               Jointly Administered
                    Debtors. 1
                                                               Re: D.I. 122



    OBJECTION AND RESERVATION OF RIGHTS OF UNITED STATES TRUSTEE TO
    MOTION OF DEBTORS FOR ORDER (I) APPROVING ADEQUACY OF DEBTORS’
      DISCLOSURE STATEMENT, (II) APPROVING SOLICITATION AND NOTICE
    PROCEDURES WITH RESPECT TO CONFIRMATION OF DEBTORS’ PROPOSED
    PLAN OF REORGANIZATION, (III) APPROVING FORM OF VARIOUS BALLOTS
                AND NOTICES IN CONNECTION THEREWITH, AND
          (IV) SCHEDULING CERTAIN DATES WITH RESPECT THERETO

            Andrew R. Vara, the United States Trustee for Regions 3 and 9 (the “U.S. Trustee”), by

and through his undersigned counsel, hereby files his Objection and Reservation of Rights

(“Objection”) with respect to the Motion of Debtors For Order (I) Approving Adequacy of

Debtors’ Disclosure Statement, (II) Approving Solicitation and Notice Procedures With Respect

to Confirmation of Debtors’ Proposed Plan of Reorganization, (III) Approving Form of Various

Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With Respect

Thereto (the “Motion”), and in support thereof states as follows:

                                            JURISDICTION

            1.     The Court has jurisdiction to hear this Objection.

            2.     Pursuant to 28 U.S.C. § 586, the U.S. Trustee is charged with the administrative


1
      The Debtors and the last four digits of their respective taxpayer identification numbers are:
      Melinta Therapeutics, Inc. (0364); Cempra Pharmaceuticals, Inc. (5814); CEM-102
      Pharmaceuticals, Inc. (4262); Melinta Subsidiary Corp. (9437); Rempex Pharmaceuticals,
      Inc. (6000); and Targanta Therapeutics Corporation (1077). The address of the Debtors’
      corporate headquarters is 44 Whippany Road, Suite 280, Morristown, New Jersey 07960.
              Case 19-12748-LSS        Doc 290     Filed 02/14/20    Page 2 of 12




oversight of cases commenced pursuant to chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). This duty is part of the U.S. Trustee’s overarching responsibility to enforce

the bankruptcy laws as written by Congress and interpreted by the courts. See United States

Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir.

1994) (noting that U.S. Trustee has “public interest standing” under 11 U.S.C. § 307, which goes

beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898

F.2d 498, 500 (6th Cir. 1990) (describing the U.S. Trustee as a “watchdog”).

       3.        Pursuant to 28 U.S.C. § 586(a)(3)(B), the U.S. Trustee has the duty to

monitor and comment on plans and disclosure statements filed in Chapter 11 cases.

       4.      Pursuant to 11 U.S.C. § 307, the U.S. Trustee has standing to be heard with regard

to this Objection.

                                        BACKGROUND

   A. Overview

       5.      On December 27, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code. On December 30, 2019, the Court ordered

that the cases would be jointly administered for procedural purposes only, and the Order “should

not be deemed or construed as directing or otherwise effecting any substantive consolidation of

any of the Chapter 11 cases.” (D.I. 48).

       6.      On January 14, 2020, the U.S. Trustee appointed an official committee of unsecured

creditors (the “Committee”) in this case.

       7.      On January 17, 2020, Debtors filed the underlying Motion, along with the Joint

Chapter 11 Plan of Reorganization of Melinta Therapeutics, Inc. and its Debtor Affiliates (the

“Plan”) (D.I. 120) and the Disclosure Statement for Joint Chapter 11 Plan of Reorganization of



                                             2
             Case 19-12748-LSS         Doc 290     Filed 02/14/20     Page 3 of 12




Melinta Therapeutics, Inc. and its Debtor Affiliates (the “Disclosure Statement”) (D.I. 121). The

Motion seeks approval of the adequacy of the Disclosure Statement, the solicitation procedures

described in the Motion, the forms of various ballots and notices attached to the proposed form of

order, and a schedule for the confirmation process. (Motion, ¶5).

       8.      The Motion, Disclosure Statement and Plan are based, in large part, on the relief

originally sought in Debtors’ Bid Procedures Motion filed on December 30, 2019 (D.I. 67) and the

Debtors’ proposed form of final cash collateral order that accompanied Debtors’ December 27,

2019 first day motion seeking approval to use cash collateral (D.I. 16). In order to resolve

objections raised by several parties in interest to, inter alia, the Bid Procedures Motion and the

final form of cash collateral order, a Global Settlement Term Sheet (“Global Term Sheet”) dated

as of February 7, 2020 was entered into by and among the Debtors, the Committee, Deerfield

Private Design Fund III, L.P. and Deerfield Private Design Fund IV, L.P. (collectively,

“Deerfield”), Vatera Healthcare Partners LLC (”Vatera”) and The Medicines Company

(“MedCo”). (D.I. 275).

       9.      The Global Term Sheet provided that the previously filed Disclosure Statement and

Plan would be modified to implement the terms of the settlement set forth therein. In addition,

based on the Global Term Sheet, many substantive changes were made both to the Bid Procedures

and to the proposed final form of cash collateral order. These changes are reflected in the Court’s

Final Order Authorizing Use of Cash Collateral (D.I. 279) and Bid Procedures Order (D.I. 280),

both entered on February 11, 2020.

       10.     As of the filing of this Objection, Debtors have not filed an amended form of order,

Disclosure Statement or Plan incorporating the provisions of the Global Term Sheet, the revised

bidding procedures approved by the Court or the revised terms of the final cash collateral order.



                                             3
             Case 19-12748-LSS          Doc 290     Filed 02/14/20     Page 4 of 12




Upon information and belief, modified documents are in process for filing at some point prior to

the February 21, 2020 Disclosure Statement hearing. The U.S. Trustee reserves the right to raise

further objections if/when the necessary amended filings occur.

   B. Relevant Provisions

       11.     According to the Disclosure Statement, although the Plan was jointly proposed it

“constitutes a separate plan for each of the Debtors for voting purposes and, except as set forth in

section 5.01 of the Plan, does not constitute a substantive consolidation of the Debtors’ estates.”

(Disclosure Statement, §VI.B.1., p. 31). Further, “all Claims against or Interests in a particular

Debtor are placed in the [eight] Classes …with respect to each Debtor….” and a “Claim or Interest

is placed in a particular Class for “all purposes including voting, Confirmation, and distribution

under the Plan.” Id. at p.32 (emphasis added).

       12.     This language however is misleading at best and does not accurately describe the

consolidated manner in which distributions will occur. The referenced section 5.01 of the Plan is

entitled “Substantive Consolidation” and provides as follows:

       This Plan contemplates and is predicated upon the deemed substantive
       consolidation of the Estate and Chapter 11 Case of each Debtor with the Estate and
       Chapter 11 Case of each other Debtor for distribution purposes only. On the
       Effective Date, each Claim filed or to be filed against any Debtor shall be deemed
       filed only against Melinta Therapeutics and shall be deemed a single Claim against
       and a single obligation of Melinta Therapeutics for distribution purposes only and
       the claims register shall be updated accordingly.

This same provision is set forth at the top of page 37 of the Disclosure Statement.

       13.     Debtors do not clearly describe the manner in which they seek to substantively

consolidate the Estates for distribution purposes, nor have they described the effect this will have

on Claimants. Further, Debtors have not set forth in the Disclosure Statement the basis for

substantive consolidation of the Debtors for distribution purposes. The Debtors have failed to



                                              4
              Case 19-12748-LSS         Doc 290     Filed 02/14/20     Page 5 of 12




provide the required Financial and Liquidation analyses both on a consolidated and

nonconsolidated basis.

        14.     Only Class 3 (Secured Prepetition Credit Agreement Claims) and Class 4 (General

Unsecured Claims) are entitled to vote on the Plan. As to Class 3, if the Supporting Lenders are

the Successful Bidders, each Holder of an Allowed Secured Prepetition Credit Agreement Claim

will receive the Holder’s pro rata share of reorganized Melinta Common Stock. If a third party is

the Successful Bidder, each Holder will receive their pro rata share of Distributable Cash until the

Secured Prepetition Credit Agreement Claims are paid in full. (Disclosure Statement, p. 34).

        15.     As to Class 4, if the Supporting Lenders are the Successful Bidders, General

Unsecured Claimants will receive no recovery. If the Supporting Lenders are not the Successful

Bidders, the Secured Credit Agreement Claims must be paid in full before General Unsecured

Claimants receive any recovery. The Disclosure Statement fails to address the amount of Secured

Credit Agreement Claims that must be paid before a recovery to General Unsecured Claimants is

possible.

        16.     Class 8 includes all Holders of Allowed Interests in Melinta Therapeutics, i.e., the

parent Debtor’s current shareholders. They will not receive any property or recovery under the

Plan and their interests will be canceled. Members of this Class are deemed to reject the Plan and

are not entitled to vote.

        17.     Even though the Class 4 General Unsecured Claimants will likely recover nothing

and the Class 8 Interest Holders are definitely recovering nothing, unless members of these classes

take affirmative action they will be deemed to have released not only the Debtors and their

Directors and Officers, but also a wide range of third parties including the Supporting Lenders.

(See Exhibits B-2, C-2, C-3 and C-4 of the proposed form of order attached as Exhibit A to the



                                              5
              Case 19-12748-LSS         Doc 290     Filed 02/14/20     Page 6 of 12




Motion). Each ballot or notice included in these exhibits requires that the Claim or Interest Holder

check the “opt-out” box and return the document by the Voting Deadline in order not to be bound

by the third party release in exchange for which they are receiving little or no consideration.

       18.     Paragraphs 18 through 20 of the proposed form of order set out the manner by

which Interest Holders will be notified of the confirmation process and provided an opportunity to

opt out of the third party release. It is a time consuming, tedious and expensive process for the

Debtors, the Chapter 11 claims agent and the impacted brokers, and it is highly unlikely that the

materials will reach all Interest Holders in time for them to analyze the information and return the

opt-out form by the Voting Deadline. The Debtors have no control over the brokers, and there is

no way of knowing if the Interest Holders actually receive their Notice.

                                     LEGAL ARGUMENT

A.     The Disclosure Statement does not Contain Adequate Information

       19.     "[T]he general purpose of a disclosure statement is to provide 'adequate

information' to enable 'impaired' classes of creditors and interest holders to make an informed

judgment about the proposed plan and determine whether to vote in favor of or against that

plan." In re Phoenix Petroleum, Inc., 278 B.R. 385, 392 (Bankr. E.D. Pa. 2001). Section

1125(a) of the Bankruptcy Code defines "adequate information" as "information of a kind, and in

sufficient detail to enable such hypothetical, reasonable investor to make an informed judgment

about the plan”.

       20.     For several reasons, the Disclosure Statement here does not contain adequate

information to allow a creditor to make an informed judgment. First, important provisions from

the Global Term Sheet, the approved revised bid procedures and the Final Cash Collateral Order

are missing. Second, Debtors have not provided information regarding the effect of substantive



                                              6
              Case 19-12748-LSS          Doc 290      Filed 02/14/20      Page 7 of 12




consolidation for distribution purposes and there is insufficient information available to allow a

creditor to determine if they will receive at least as much as they would in a chapter 7

liquidation. A liquidation analysis on both a per Debtor and consolidated basis has not been

included.

       21.     The application of the “best interest test” involves a hypothetical application of

chapter 7 to a chapter 11 plan. See In re Stone & Webster, Inc., 286 B.R. 532 (Bankr. D. Del.

2002). If the plan fails the section 1129(a)(7) test, then the creditors are better off in a chapter 7

liquidation. Here, there is no information demonstrating that a chapter 7 trustee would distribute

cash proceeds less efficiently. Accordingly, the Disclosure Statement fails to provide sufficient

and important information necessary for creditors to make an informed decision regarding

whether to vote in favor of or to reject the Plan.

       22.     The U.S. Trustee reserves all rights, remedies and obligations to, inter alia,

complement, supplement, augment, alter, substitute and/or modify this Objection, file a Motion

and to conduct any and all discovery as may be deemed necessary or as may be required and to

assert such other grounds as may become apparent if any modifications are made.

B.     The Disclosure Statement Sets Forth no Basis for Substantive Consolidation for
       Distribution Purposes

       23.     As set forth by the Third Circuit Court of Appeals in Genesis Health, 402 F.3d

416 (3d Cir. 2005), “[s]ubstantive consolidation treats separate legal entities as if they were

merged into a single survivor left with all the cumulative assets and labilities. . . . The result is

that claims of creditors against separate debtors morph to claims against the consolidated

survivor.” Id. at 423.

       24.     Substantive consolidation is a “remedy to be used ‘sparingly.’” In re Owens

Corning, 419 F. 3d 19, 205 (3d Cir. 2005)(citations omitted); Genesis, 402 F.3d at 423

                                               7
              Case 19-12748-LSS          Doc 290      Filed 02/14/20      Page 8 of 12




(“Because its effect radically rearranges legal boundaries, assets and labilities, substantive

consolidation is typically a sparingly used remedy.”) The standard for substantive consolidation

was enunciated by Third Circuit in Owens Corning as follows: “In our Court what must be

proven (absent consent) concerning the entities for whom substantive consolidation is sought is

that (i) prepetition they disregarded separateness so significantly their creditors relied on the

breakdown of entity borders and treated them as one legal entity, or (ii) post-petition their assets

and liabilities are so scrambles that separating them is prohibitive and hurts all creditors.” 419 F.

3d at 211.

        25.     The Court in Owens Corning further indicated that “[p]roponents of substantive

consolidation have the burden of showing one or the other rationale for consolidation. The

second rationale needs no explanation. The first, however, is more nuanced. A prima facie case

for it typically exists when, based on the parties’ prepetition dealings, a proponent proves

corporate disregard creating contractual expectations of creditors that they were dealing with

debtors as one indistinguishable entity.” Id. (citations omitted).

        26.     The purpose of substantive consolidation is to “rectify the seldom-seen situation

that calls for this last-resort remedy” that merges the assets and liabilities of separate entities, and

cannot be used for improper purposes, such as, “a ploy to deprive one group of creditors of their

right while providing a windfall to other creditors.” Id. at 199-200.

        27.     As described in the Background section above, the Plan and Disclosure Statement

do not address the effect of or reason for substantive consolidation solely for distribution

purposes. The Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs

(D.I. 234 – 243) set forth numerous assets and liabilities held by each Debtor. Further, the

Financial and Liquidation Analyses that must accompany the Disclosure Statement should



                                                8
              Case 19-12748-LSS         Doc 290     Filed 02/14/20     Page 9 of 12




provide information to the Claim and Interest Holders on both a consolidated and non-

consolidated basis so informed decisions may be made.

       28.     Because an evidentiary predicate is necessary on whether the elements required

for substantive consolidation have been met, the U.S. Trustee reserves argument on this issue

until the record on the hearings are closed. 2 At this time though the relevant question is whether

Debtors have provided adequate information to allow the Claim Holders to make informed

decisions regarding the prosed plan.

C.     The Debtors Should not Incur the Time and Expense to Send out Notices with Opt –
       Out Provisions to Non-Voting Classes Deemed to Reject the Plan

       29.     As described in the Disclosure Statement, the Third Party Releases in the Plan

include the Debtors’ public shareholders as releasing parties. These Interest Holders will receive

no distribution under the Plan, have no right to vote on the Plan, and are deemed to reject the

Plan. The only way that a shareholder can avoid being deemed to give the Third Party Releases

is to return a form opting out of such releases by the Voting Deadline. 3

       30.     The process of delivering the Notices to the Interest Holders is time consuming

and expensive not only for the Debtors, but also the Debtors’ claims agent and the brokers who

will be called upon to forward the Notices to the actual Interest Holders. Based on a recent

opinion from Judge Owens of this Court, it is respectfully submitted that this time and expense




2
        Substantive consolidation for plan purposes may have an unfair impact on the unsecured
creditors of one or more of the Debtors. The U.S. Trustee leaves the Debtors to their burden on
that issue as well.
3
        Third Party Releases will also be deemed to be given by any general unsecured creditor
that votes in favor of the Plan or that does not return an Opt-Out response by the Voting
Deadline, despite the fact that general unsecured creditors may receive no distribution at all
under the Plan. The U.S. Trustee reserve the right to raise objections regarding this opt-out
provision at the confirmation hearing.
                                              9
             Case 19-12748-LSS          Doc 290     Filed 02/14/20      Page 10 of 12




should not be incurred, as consent to the third party release should not be inferred from the

failure of an Interest Holder to return the opt-out form.

       31.     In a December 5, 2019 opinion issued in Emerge Energy Services LP, 2019 WL

7634308, Case No. 19-11563 (Bankr. D. Del. Dec. 5, 2019), Judge Owens ruled that consent to a

third-party release “cannot be inferred by the failure of a creditor or equity holder to return a

ballot or Opt-Out Form.” Id. at *18. The Court reached this conclusion even though the Opt-

Out Form sent to the interest holders provided conspicuous notice of how to opt-out and the

implication of the failure to do so. The Court also rejected the Debtor’s argument that inferred

consent from “silence” should be approved as typical, customary, and routine. Id. The Court

held that failure to return a notice can be due to “carelessness, inattentiveness, or mistake”, rather

than constituting the manifestation of an intent to agree to a third-party release. Id.

       32.     In Emerge, as in this case, the shareholders were receiving no distribution under

the plan, had no right to vote on the plan, and were deemed to have rejected the plan.

       33.     Consent should not be assumed by silence, which could be caused by factors such

as a package being wrongly addressed or misdelivered, or other mail failures or delays. The risk

of mail errors should be borne by the beneficiaries of the releases, not by the Debtors’ public

shareholders. That is especially true when stock is held in street name, and the Debtors will not

have mailed opt-out forms directly to most of the beneficial stockholders. Rather, the Debtors

will serve the opt-out forms on brokers and expect the brokers to pass such forms along to the

beneficial stockholders. The Debtors’ lack of control over the brokers means that neither the

Debtors nor the Court will have any way of knowing whether any particular beneficial

stockholder actually received notice of their right to opt-out of the release.




                                               10
              Case 19-12748-LSS         Doc 290      Filed 02/14/20      Page 11 of 12




        34.     If consent cannot be inferred from an Interest Holder’s failure to return a form, it

is submitted that there is no need to serve the opt-out forms in the first instance, which will save

both time and costs.

                                  RESERVATION OF RIGHTS

        35.     The U.S. Trustee reserves any and all rights, remedies and obligations to, inter

alia, complement, supplement, augment, alter, substitute and/or modify this Objection, file a

Motion and to conduct any and all discovery as may be deemed necessary or as may be required

and to assert such other grounds as may become apparent.        The U.S. Trustee further reserves

the right to raise issues as appropriate at the confirmation hearing for the Plan.

        WHEREFORE, the U.S. Trustee requests that this Court enter an order consistent with

the objections outlined above and grant such other and further relief as this Court deems

appropriate, fair and just.

                                               Respectfully submitted,

                                               ANDREW R. VARA
                                               UNITED STATES TRUSTEE

                                               By:      /s/ Linda Richenderfer
                                                     Linda Richenderfer (#4138)
                                                     Trial Attorney
                                                     J. Caleb Boggs Federal Building
                                                     844 King Street, Suite 2207, Lockbox 35
                                                     Wilmington, DE 19801
                                                     (302) 573-6491
Dated: February 14, 2020




                                               11
            Case 19-12748-LSS         Doc 290      Filed 02/14/20     Page 12 of 12




                               CERTIFICATE OF SERVICE

       I, Linda Richenderfer, Esq., do hereby certify that on this 14th day of February, 2020, I

served the attached Objection and Reservation of Rights of the United States Trustee to Motion

of Debtors For Order (I) Approving Adequacy of Debtors’ Disclosure Statement, (II) Approving

Solicitation and Notice Procedures With Respect to Confirmation of Debtors’ Proposed Plan of

Reorganization, (III) Approving Form of Various Ballots and Notices in Connection Therewith,

and (IV) Scheduling Certain Dates With Respect Thereto on counsel via electronic mail and/or

ECF Notification.




                                                            /s/ Linda Richenderfer
                                                            Linda Richenderfer, Esq.




                                             12
